Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The applicant’s representative Christopher L. Kalafut (Reg. No.: 57,946) on February 24, 2021, authorized the following examiner’s amendment to be entered.

AMENDMENTS TO THE CLAIMS
This listing of claims will replace all prior versions, and listing, of claims in the application:

1. 	(Currently Amended) A server in a blockchain distribution network, the server comprising:
a processor; and
a transceiver operatively coupled to the processor and configured to receive bytes of an encrypted blockchain from a peer node in a peer-to-peer network, wherein the server is unable to identify a source node that generated the encrypted blockchain based on the received bytes; 

wherein the transceiver is configured to receive an encryption key from the peer node, wherein the encryption key enables decryption of the encrypted blockchain; and 
wherein the encryption key is received after the transceiver propagates the bytes of the encrypted blockchain to the one or more additional peer nodes and to the one or more additional servers in the blockchain distribution network.
2. 	(Original) The server of claim 1, wherein the source node that generated the encrypted blockchain comprises the peer node.
3. 	(Original) The server of claim 1, wherein the peer node comprises a first peer node and the source node comprises a second peer node that is different from the first peer node.
4. 	(Canceled).
5. 	(Canceled).
6. 	(Currently Amended) The server of claim 1 [[4]], wherein the encryption key originates from the source node.
7. 	(Currently Amended) The server of claim 1 [[4]], wherein the transceiver is configured to propagate the encryption key to the one or more additional peer nodes and to the one or more additional servers in the blockchain distribution network.

receiving, by a transceiver of a server in the blockchain distribution network, bytes of an encrypted blockchain from a peer node in a peer-to-peer network, wherein the server is unable to identify a source node that generated the encrypted blockchain based on the received bytes; 
propagating, by the transceiver, the bytes of the encrypted blockchain to one or more additional peer nodes and to one or more additional servers in the blockchain distribution network; and 
receiving, by the transceiver, an encryption key from the peer node, wherein the encryption key enables decryption of the encrypted blockchain, wherein receiving the encryption key occurs after the transceiver propagates the bytes of the encrypted blockchain to the one or more additional peer nodes and to the one or more additional servers in the blockchain distribution network.
9. 	(Original) The method of claim 8, wherein the source node that generated the encrypted blockchain comprises the peer node.
10. 	(Original) The method of claim 8, wherein the peer node comprises a first peer node and the source node comprises a second peer node that is different from the first peer node.
11. 	(Canceled).
12. 	(Canceled).
8 [[11]], wherein the encryption key originates from the source node.
14. 	(Currently Amended) The method of claim 8 [[11]], further comprising propagating, by the transceiver, the encryption key to the one or more additional peer nodes and to the one or more additional servers in the blockchain distribution network.
15. 	(Currently Amended) A peer node in a blockchain distribution network, the peer node comprising:
a processor configured to generate a blockchain that includes information regarding a plurality of transactions;
wherein the processor is configured to encrypt the blockchain; and
a transceiver operatively coupled to the processor, wherein the transceiver is configured to propagate bytes of the encrypted blockchain to a second peer node that is in communication with a server of the blockchain distribution network,
wherein the transceiver is further configured to propagate an encryption key that is able to decrypt the encrypted blockchain,
wherein the transceiver is configured to receive an indication that the encrypted blockchain has been distributed throughout the blockchain distribution network, and wherein the encryption key is propagated responsive to the indication that the encrypted blockchain has been distributed throughout the blockchain distribution network.
16. 	(Canceled).
15 [[16]], wherein the encryption key is propagated to the second peer node.
18. 	(Currently Amended) The peer node of claim 15 [[16]], wherein the encryption key is propagated to the server of the blockchain distribution network.
19. 	(Canceled).
20. 	(Canceled).


Reason for allowance
Claims 1-3, 6-10, 13-15 and 17-18 are allowed. The following is an examiner’s statement of reasons for allowance. After consideration of the applicant’s claims amendment and corresponding argument remarks in correspondence filed on December 01, 2020, through examination of the claims with search and further proposed examiner’s amendment, the pertinent prior arts of record, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application taken as a whole and the claims having particular features have been found in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784.  The examiner can normally be reached on 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/TECHANE GERGISO/Primary Examiner, Art Unit 2494